Citation Nr: 0910331	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

2.  Entitlement to an increased disability rating for 
service-connected maxillary sinusitis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a left fibula fracture, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To provide the Veteran a proper notice 
letter and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A.  
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

Failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A.  
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, it does not appear that the 
Veteran has been adequately notified in connection with his 
application to reopen his claim for service connection for 
tinnitus.  In this regard, the record contains a letter dated 
in August 2007, which indicated what the evidence must show 
to establish a claim for secondary service connection.  
However, the letter did not notify the Veteran that new and 
material evidence was required to reopen a claim or what 
constituted new and material evidence.  The Court has 
indicated that such specific notice is required to comply 
with the law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Moreover, the Board notes that the August 2007 letter did not 
specifically inform the Veteran of the reasons his previous 
claim for service connection for tinnitus was denied or what 
type of evidence would be necessary to substantiate his 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA must 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  In this regard, the Board notes that a 
handwritten note on the Veteran's July 2007 claim states that 
the Veteran's claim did not involve new and material evidence 
because his claim was previously denied on a direct basis, 
and his current claim was based on a theory of secondary 
service connection.  However, although the previous denial 
appears not to have considered whether service connection was 
warranted for tinnitus as secondary to bilateral hearing loss 
and otitis media, separate theories in support of a claim for 
a particular benefit are not equivalent to separate claims 
and a final denial on one theory is a final denial on all 
theories.  As such, new and material evidence is necessary to 
reopen a claim for the same benefit asserted under a 
different theory.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004).

Turning to the Veteran's claim for entitlement to an 
increased disability rating for his service-connected 
residuals of a left fibula fracture, the Board observes that 
the Veteran was afforded a VA examination in October 2007.  
However, the Veteran's claims file was not available at that 
examination.  Pursuant to applicable regulations, when 
evaluating a service- connected disorder, VA is specifically 
required to view each disability "in relation to its 
history."  38 C.F.R. §§ 4.1, 4.2.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991) (stating that 
evaluating a disability in light of its recorded history 
operates to protect claimants against adverse decisions based 
on a single, inaccurate report).  

Furthermore, the October 2007 VA examiner concluded that the 
Veteran's primary problem with his left leg was with his left 
knee and that this was not related to his old fracture of the 
left fibula.  However, the examiner did not provide any 
clinical data or supporting rationale for this conclusion.  
In this regard, the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Therefore, the Veteran should be afforded a VA 
examination to determine the current nature and severity of 
his service- connected residuals of a left fibula fracture.  

With regard to the Veteran's claim for entitlement to an 
increased rating for his maxillary sinusitis, the Board notes 
that the Veteran's claims file was also unavailable at this 
examination.  See 38 C.F.R. §§ 4.1, 4.2; see also Schafrath, 
supra.  Furthermore, the Veteran and his wife testified at 
his December 2008 hearing that the Veteran experienced 
numerous incapacitating episodes as a result of his service-
connected sinusitis.  However, despite being asked to do so, 
the October 2007 VA examiner failed to indicate whether the 
Veteran's service- connected sinusitis resulted in any 
incapacitating episodes, and if so, how often he experienced 
such incapacitating episodes.  As such, the Veteran must be 
afforded a VA examination to determine the current nature and 
severity of his service- connected sinusitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter in connection with his application 
to reopen his claim for service connection 
for tinnitus.  The letter should (1) 
inform him of the information and evidence 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence she is expected 
to provide.  The Veteran should be 
provided with the definition of new and 
material evidence in effect as of August 
29, 2001, as well as informed as to what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice letter should state as follows:

"Your claim for entitlement to service 
connection for tinnitus was previously 
denied in an October 2001 rating decision, 
a copy of which was sent to you notifying 
you of that decision and of your appellate 
rights.  You did not appeal that decision, 
and it is final.  You applied to reopen 
your claim in July 2007, and you were 
notified in November 2007 that your 
application was denied because you had not 
submitted any evidence of a current 
disability.

In order to reopen your claim, you must 
present new and material evidence.  To 
qualify as "new", the evidence must be 
submitted to VA for the first time.  To be 
"material", the additional existing 
evidence must pertain to the reason your 
claim was previously denied.  In your 
case, your claim was previously denied 
because there was no evidence that 
tinnitus was either incurred in or caused 
by service.  Therefore, you must submit 
medical evidence, such as a medical 
opinion of a doctor or other medical 
professional, which indicates that you 
have a current diagnosis of tinnitus, and 
that it is at least as likely as not that 
your tinnitus was incurred in or caused by 
your active service, to include as 
secondary to your service- connected 
bilateral hearing loss and otitis media.  
VA will make reasonable efforts to help 
you obtain evidence you tell us about, but 
VA will not provide a medical examination 
or a medical opinion until new and 
material evidence is received to reopen 
your claim."

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected residuals of a left 
fibula fracture.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be conducted.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Then, after reviewing the 
claims file and examining the Veteran, the 
examiner should comment on the severity of 
the Veteran's residuals of a left fibula 
fracture.  Specifically, the examiner 
should comment on whether any associated 
knee or ankle disorder is due to his 
service- connected residuals of a left 
fibula fracture and if so, whether that 
disorder is slight, moderate, or marked.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected maxillary sinusitis.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Then, after reviewing the 
claims file and examining the Veteran, the 
examiner should comment on the severity of 
the Veteran's maxillary sinusitis.  
Specifically, the examiner should comment 
on whether pain, headaches, purulent 
discharge or crusting are present.  If so, 
the examiner should describe the frequency 
of these episodes.  The examiner should 
also indicate the number of incapacitating 
episodes per year (defined as requiring 
bed rest and treatment by a physician) 
necessitating prolonged antibiotic 
treatment (4 to 6 weeks).  The examiner 
should also indicate the number of non-
incapacitating episodes per year.  If 
there is a negative response to any of the 
above questions, the examiner should so 
state. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals






